Case 1:14-cr-20628-TLL-PTM ECF No. 90, PageID.767 Filed 03/26/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,                          Case No. 14-20628
v.                                                          Honorable Thomas L. Ludington

RONRICO SIMMONS, JR.,

                  Defendant.
__________________________________________/

          ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
          On October 8, 2014, Defendant Ronrico Simmons, Jr. was indicted by a grand jury on one

count of conspiracy to possess with intent to distribute and to distribute a kilogram or more of

heroin and one count of causing a third party to use, store and distribute controlled substances.

ECF No. 1. Defendant pled guilty and was sentenced to 190 months incarceration . ECF No. 40.

On August 13, 2018, Defendant filed a motion to vacate his sentence. ECF No. 45. On May 22,

2019 Defendant’s motion to vacate his sentence was denied. ECF No. 64. Defendant is currently

housed at FCI Milan.

          On May 4, 2020, Defendant filed a pro se motion for compassionate release. ECF No. 73.

It was denied without prejudice due to lack of evidence of exhaustion. ECF No. 74. On October

30, 2020, Defendant refiled his pro se motion for compassionate release. ECF No. 78. He filed a

near identical motion again on November 13, 2020. ECF No. 83. The Government responded and

provided supplemental authority. ECF Nos. 79, 81, 85. Defendant also replied and provided

supplemental authority. ECF Nos. 84, 87. His motions for compassionate release were denied on

the merits. ECF No. 88. On February 25, 2021, Defendant filed a motion for reconsideration. ECF

No. 89.
Case 1:14-cr-20628-TLL-PTM ECF No. 90, PageID.768 Filed 03/26/21 Page 2 of 4




                                                  I.

         Defendant brings his Motion under Federal Rules of Civil Procedure 59(e). The Sixth

Circuit has explained that “[a] Rule 59(e) motion may be properly analyzed as a motion for

reconsideration pursuant to Local Rule 7.1.” U.S. v. Savage, 99 F. App’x 583, 584–85 (6th Cir.

2004).

         Pursuant to Local Rule 7.1(h), a party can file a motion for reconsideration of a previous

order. A motion for reconsideration will be granted if the moving party shows “(1) a palpable

defect, (2) the defect misled the court and the parties, and (3) that correcting the defect will result

in a different disposition of the case.” Michigan Dept. of Treasury v. Michalec, 181 F. Supp. 2d

731, 733–34 (E.D. Mich. 2002) (quoting E.D. Mich. LR 7.1(h)(3)). A “palpable defect” is

“obvious, clear, unmistakable, manifest, or plain.” Id. at 734 (citing Marketing Displays, Inc. v.

Traffix Devices, Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich. 1997)). “[T]he Court will not grant

motions for rehearing or reconsideration that merely present the same issues ruled upon by the

Court, either expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3); see also Bowens

v. Terris, No. 2:15-CV-10203, 2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015). Furthermore,

“[i]t is well-settled that parties cannot use a motion for reconsideration to raise new legal

arguments that could have been raised before a judgment was issued.” Bank of Ann Arbor v.

Everest Nat. Ins. Co., 563 F. App’x 473, 476 (6th Cir. 2014).

                                                  II.

         Defendant argues “this Court committed a clear error of law by failing to adhere to Sixth

Circuit precedents and considering all 18 U.S.C. Section 3553 (a) factors. ECF No. 89 at

PageID.760. Specifically, Defendant argues this Court did not consider § 3553 (a)(3) and

(a)(2)(D).



                                                 -2-
Case 1:14-cr-20628-TLL-PTM ECF No. 90, PageID.769 Filed 03/26/21 Page 3 of 4




        The Sixth Circuit has explained that a court must consider “all relevant sentencing factors

listed in 18 U.S.C. § 3553(a).” United States v. Jones, 980 F.3d 1098, 1101 (6th Cir. 2020)

(emphasis added). “[T]he judge should set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Id. at 1112–13 (cleaned up). “[S]ingle-sentence” or “barebones form

order[s]” are insufficient, but a “full opinion” is not required for every motion. Id. at 1113–14. “As

long as the record as a whole demonstrates that the pertinent factors were taken into account by

the district court, a district judge need not specifically articulate its analysis of every single factor.”

Id.

        First, even though the citation “§ 3553(a)(3)” was not included in the Opinion and Order,

Defendant’s continued violations of probation and parole were discussed in the original order.

Second, the BOP has attempted, with varying degrees of success, to quarantine inmates and reduce

the spread of COVID-19 in prisons. While FCI Milan did have a COVID-19 outbreak earlier, FCI

Milan is currently reporting no active inmate cases and only two staff cases of COVID-19. COVID-

19     Coronavirus,      Federal      Bureau      of     Prisons,     https://www.bop.gov/coronavirus

[https://perma.cc/RG62-FB3E] (last visited Mar. 25, 2021). Further, to date, the BOP has fully

immunized 142 staff members and 51 inmates at FCI Milan. Id. While it may be possible that

Defendant would better protect himself from COVID-19 at home, that fact alone is not dispositive.

Accordingly, Defendant’s Motion for Reconsideration will be denied.




                                                   -3-
Case 1:14-cr-20628-TLL-PTM ECF No. 90, PageID.770 Filed 03/26/21 Page 4 of 4




                                                     III.

     Accordingly, it is ORDERED that Defendant’s Motion for Reconsideration, ECF No. 89,

is DENIED.



     Dated: March 26, 2021                                              s/Thomas L. Ludington
                                                                        THOMAS L. LUDINGTON
                                                                        United States District Judge




                                            PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was served
                    upon each attorney of record herein by electronic means and to Ronrico
                    Simmons, Jr. #51225-039, MILAN FEDERAL CORRECTIONAL
                    INSTITUTION, Inmate Mail/Parcels, P.O. BOX 1000, MILAN, MI
                    48160 by or first class U.S. mail on March 26, 2021.

                                                     s/Kelly Winslow
                                                     KELLY WINSLOW, Case Manager




                                                    -4-
